Notice of Pre-AIA  or AIA  Status
The present application for reissue of U.S. Patent 10,251,848, which was filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Claim Rejections - 35 USC § 251
Claims 9-18 and 20 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claims that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Claims 9-18 and 20 do not require that the claimed composition be free of preservatives and anti-oxidizing agents.  Review of the original application, 15/118,864, shows that Applicant amended claim 9 (which became issued claim 1) to recite that the solution is “free of preservatives and anti-oxidizing agents” in the response filed June 8, 2018.  Furthermore, Applicant argued that this feature distinguished over the prior art (remarks filed June 8, 2018, pp. 5-6).  Finally, the claims have not been materially narrowed in other respects. See MPEP 1412.02(Il).
Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baillie in view of Tremblay and Jornitz.
Baillie discloses methods for making compositions (solutions) comprising adrenergic compounds.  The adrenergic compound may be norepinephrine (noradrenaline) or a physiologically acceptable salt thereof.  The salt may be a tartrate.  See ¶¶ 54, 55, 57.  The pH of the solution is between 3.3-3.5, preferably 3.4, to optimize stability (¶¶ 67, 68).  Baillie teaches that adrenergic compounds are susceptible to degradation by auto-oxidation (¶ 68).  For this reason, it would have been obvious to formulate the solution entirely with degassed water (typically produced by purging water with an inert gas such as nitrogen) and further process it in inert gas, in order to avoid the introduction of oxygen.  The working example, a solution of epinephrine tartrate, was prepared (at least in part) with degassed water and NaCl (¶¶ 89, 90).  Baillie does not disclose solutions having noradrenaline at the concentrations recited in the claims, nor does it disclose filtration of the solution.
Tremblay teaches that noradrenaline is frequently used at concentrations of 0.004 mg/ml or 0.016 mg/ml, diluted from a solution comprising 1 mg/ml noradrenaline bitartrate, NaCl and sterile water (p. 164 col. 2).
Jornitz teaches, “Biopharmaceuticals commonly cannot be terminally sterilised, as such aseptic processing using sterilising grade filtration is essential. Heat sterilisation, or any energetic input into biotech drug products, causes undesired product degradation so the only available option is sterilised filtration of the biopharmaceutical fluid. Sterilising membrane filtration has been used for decades, and there is a very high experience and expertise level within the industry.”  See p. 1.
It would have been obvious to modify the methods and compositions of Baillie by sterile filtering the solution, which is routine practice for pharmaceuticals as taught by Jornitz.  It also would have been obvious to produce a solution with a lower concentration of noradrenaline, since a concentration of 0.16 mg/ml (“about 0.04 mg/ml”) is commonly used as taught by Tremblay.  When the prior art discloses a concentration range that lies within, or is close to, the range disclosed in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05(I).  Finally, it would have been obvious to package the sterilized solution in a sealed container to maintain sterility and exclude oxygen.  Thus, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-10, 12, 13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 8, 11 and 21 of copending Application No. 17/006,838 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 5, 7 and 8 are anticipated by reference claim 8.  Claim 3 is anticipated by reference claim 3.  Claims 9, 10, 12, 13, 15-18 and 20 are anticipated by reference claim 21.  Claim 19 is anticipated by reference claim 11.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17/006,841 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 are anticipated by reference claim 19.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 

Ongoing Duty to Disclose
	Applicant is reminded of its ongoing duty under 37 C.F.R. 1.178(b) to disclose any litigation involving the ‘848 patent.  See MPEP 1442.04.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE CAMPELL whose telephone number is 571-272-0974. The examiner can normally be reached on Monday - Thursday from 9:00 to 5:00, Central Time. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer, can be reached on 313-446-4825.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991


/Dwayne C. Jones/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/           Supervisory Patent Examiner, Art Unit 3991